United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3757
                                    ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      * On Appeal from the United
                                      * States District Court for the
      v.                              * Eastern District of Missouri.
                                      *
Reyes Emilio Ibarra,                  * [UNPUBLISHED]
                                      *
           Defendant - Appellant.     *
                                 ___________

                              Submitted: September 24, 2010
                                 Filed: September 28, 2010
                                  ___________

Before RILEY, Chief Judge, MURPHY and MELLOY, Circuit Judges.
                              ___________

PER CURIAM.

       Reyes Emilio Ibarra was convicted of illegal reentry following deportation, in
violation of 8 U.S.C. § 1326(a). The district court1 sentenced him to 92 months
imprisonment. Ibarra appeals, challenging the denial of his pretrial motion to suppress
certain evidence and the admission of his custodial statements and the government's
expert fingerprint testimony. We affirm.




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
       A plainclothes police officer observed Ibarra and a companion arriving at a
hotel in Fenton, Missouri. After the men retired to their room, the officer conducted
a dog sniff of their truck, which resulted in positive alerts on each door. Additional
police were summoned to assist in surveillance. The next afternoon, Officer Edward
Vitt walked up to Ibarra and his companion as they left a restaurant adjacent to the
hotel. When Vitt identified himself as a police officer, Ibarra went over to his truck.
A second officer, who was approaching from the rear, saw Ibarra remove a small bag
of marijuana from the cab of the truck and throw it under another car. Other officers
at the scene surrounded the truck with their vehicles so that it could not leave.

       Prior to trial Ibarra unsuccessfully moved to suppress a significant amount of
the government’s evidence, including the discovery of the marijuana. On appeal,
Ibarra argues that the district court erred in denying his motion to suppress and in
allowing expert testimony on fingerprint identification. When reviewing the denial
of a motion to suppress, we review the district court’s findings of fact for clear error
and its findings of law de novo. United States v. Rodrigeuz-Arreola, 270 F.3d 611,
615 (8th Cir. 2001).

       Ibarra argues that the police officers impermissibly detained him in the parking
lot without reasonable suspicion or probable cause and that all evidence gathered after
his detention was therefore inadmissible. The district court denied the motion to
suppress after concluding that Ibarra was taking part in a consensual encounter prior
to the discovery of the marijuana. Consensual encounters or searches are not
protected by the Fourth Amendment. United States v. Flores, 474 F.3d 1100, 1103
(8th Cir. 2007). “[A] person is ‘seized’ only when, by means of physical force or a
show of authority, his freedom of movement is restrained.” United States v.
Mendenhall, 446 U.S. 544, 553 (1980).

       We agree with the district court that the initial contact between Officer Vitt and
Ibarra was consensual. Although Vitt identified himself as a police officer, he did not

                                          -2-
initially attempt to assert any authority over Ibarra or his companion. The encounter
quickly changed into a nonconsensual detention as the other police officers
approached and blocked the truck. The district court made a factual determination that
the officers saw the marijuana before the men were detained. The exact sequence was
a question of fact and Ibarra has failed to present any evidence to show that the district
court erred in its conclusion.

       Even if the initial encounter had not been consensual, the dog sniff could have
given the officers probable cause to detain Ibarra. United States v. Donnelly, 475 F.3d
946, 955 (8th Cir. 2007) (“[A] dog sniff resulting in an alert on a container, car, or
other item, standing alone, gives an officer probable cause to believe that there are
drugs present”). At the motion hearing, the trial court stated that, “I think the only
thing [the police] had at that point was the dog sniff, and I don’t need to decide in
context of this case whether the dog sniff alone would have given them reasonable
suspicion.” While the district court declined to decide whether the dog sniff created
a legal basis to search the truck, it accepted that the dog had alerted positively at the
time of the sniffs.

      Ibarra also argues that his statements to the police should be inadmissible,
because he had believed at the time that his interview was being conducted for
administrative purposes. This objection was not raised in the district court so it is
reviewed for plain error. United States v. Jenkins-Watts, 574 F.3d 950, 963 (8th Cir.
2009). Ibarra was read his Miranda rights upon arrest, and he affirmed in writing that
he understood those rights. Miranda v. Arizona, 384 U.S. 436 (1966). He offers no
evidence to invalidate that affirmation, and we find no plain error.

       Finally, Ibarra argues that the government's fingerprint examiner was not
qualified. A district court’s decision to admit expert testimony is reviewed for abuse
of discretion. United States v. Conroy, 424 F.3d 833, 839 (8th Cir. 2005). “[T]he trial
judge . . . must make a preliminary assessment of whether the testimony's underlying

                                           -3-
reasoning or methodology is scientifically valid.” Daubert v. Merrell Dow Pharm.,
Inc., 509 U.S. 579, 580 (1993). “Fingerprint evidence and analysis is generally
accepted.” United States v. Collins, 340 F.3d 672, 682 (8th Cir. 2003). The
government's witness had completed thousands of hours of training in fingerprint
analysis. Moreover, the fingerprints being compared were “known” prints that had
been taken in a controlled environment. The expert described the process of
comparing two sets of prints. We conclude that the district court did not abuse its
discretion by allowing the witness to testify as an expert.

      We therefore affirm the judgment of the district court.
                        ___________________________




                                        -4-